Title: To Thomas Jefferson from William Dunbar, 2 February 1805
From: Dunbar, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Natchez 2d february 1805
                  
                  I have the satisfaction to inform you, that Dor. Hunter and myself are just returned from the Washita: time does not permit the preparation of a short report of our researches before the departure of this mail. The objects which have presented themselves to us, are not of very high importance; it must however be acknowledged that the hot springs are indeed a great natural Curiosity; the temperature of their waters is from 130 to 150° of Farheneits’ thermometer; the heat is supposed to be greater in summer, particularly in dry weather. In water of 130° which was comparatively in a state of repose to one side of the spring run, I found by the aid of an excellent microscope, both Vegetable and animal life; the first a species of moss, the latter a testacious bivalve of the size of the minutest grain of sand; I do not despair of being able to reanimate these as soon as I can procure a little leisure. The meanders of the rivers have been carefully taken as high as we went; the latitude was ascertained every favorable day & the Longitude was not neglected at convenient or important points.—A Journal of occurrences occupying 200 qto. pages, (exclusive of the Courses & distances with astronomical observations) will be forwarded as fast as it can be transcribed: next post I shall transmit a short abstract of the outlines of our researches and of the information we have obtained respecting the more interesting adjoining rivers, in form of a report. I am concerned that the rigorous season and other circumstances have so much retarded our return that I fear this report will only arrive just: before the breaking up of Congress: at Lat: 34½° our thermometer was several times at 9 & 10° and once as low as +6°: we had snow above 12 inches deep. The Season was unfavorable for botanical researches, had we been better qualified in the practical part of that Science; it is believed nevertheless, that something new has been found: a species of mountain dwarf Cabbage was discovered upon the ridges, which partakes of the nature of both Cabbage and raddish, & is very agreeable to the taste, the root is white & tastes like horse raddish but much milder; there are some other objects, the description of which I shall not anticipate, as you will receive the whole as speedily as transcripts can be made: I shall only now mention that from our analysis of the water of the hot springs, it appears to contain lime with a minute portion of iron disolved by a small excess of Carbonic acid: this is indeed visible upon the first view of the Springs; an immense body of Calcareous matter is accumulated upon the side of the hill, by the perpetual depositions from the hot waters, & the bed of the run is coloured by red oxid of iron or rather Carbonated iron. Every little spring which rises up in a favorable situation, forms its own calcareous Cup, considerably elevated in form of a Crater.
                  I have the honor to be with perfect respect Dear Sir Your most Obedient Servant
                  
                     William Dunbar 
                     
                  
               